DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021, 03/16/2021 and 05/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed on 03/16/2021, with respect to claim objection have been fully considered and are persuasive. The objection of claims 7 and 14 has been withdrawn.
Applicant’s arguments, see pages 7-10 of the remarks, filed on 03/16/2021, with respect to 35 U.S.C. § 103(a) have been fully considered and are persuasive. The rejection of claims 1-6, 8-13 and 15-20 has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15 and 17-20 of U.S. Patent No. 10,560,377 (Patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because of followings.
As to claim 1: Patent discloses a system for supporting consistent path records in a high performance computing environment, comprising: 
one or more microprocessors (see claim 1, limitation 1); 
a first subnet, the first subnet comprising an inter-subnet manager (ISM) of the first subnet (see claim 1, limitation 2); 
a second subnet, the second subnet comprising an ISM of the second subnet (see claim 1, limitation 4); and 
wherein a communication path is defined between an end node of the first subnet and an end node of the second subnet (see claim 1, limitation 4); 
see claim 1, limitation 6), and a second path record defined within the second subnet (see claim 1, limitation 8); 
wherein the first path record defined within the first subnet comprises a first path parameter (see claim 1, limitation 7), the first path parameter comprising a first maximum transmission unit (MTU) value to be enforced on packets traversing the first subnet along the first path record (see claim 3 and claim 6); 
wherein the second path record defined within the second subnet comprises a second path parameter (see claim 1, limitation 9), the second path parameter comprising a second MTU value, the second MTU value being different than the first MTU value to be enforced on packets traversing the second subnet along the second path record (see claims 5-6); and 
wherein the communication path comprises a third path parameter, the third path parameter comprising the lower of the first MTU value or the second MTU value (see claims 6-7). 
As to claim 2: Patent discloses the system of claim 1, further comprising: an intermediate subnet, wherein the first and second subnets are connected via the intermediate subnet (see claim 4). 
As to claim 3: Patent discloses the system of claim 2, wherein the communication path further comprises a third path record within the intermediate subnet (see claim 1, limitation 11). 
As to claim 4: Patent discloses the system of claim 3, wherein the third path record comprises a fourth path parameter, the fourth path parameter comprising a third MTU value (see claim 1, limitation 7); and wherein the third path parameter comprises the lowest of the first MTU value, the second MTU value, or the third MTU value (see claim 6). 
As to claim 5: Patent discloses the system of claim 1, wherein the first end node and the second end node are members of the same inter-subnet partition, the inter-subnet partition being defined by a partition key (P_Key) of a plurality of partition keys (see claim 1, limitation 5). 
As to claim 6: Patent discloses the system of claim 5, wherein the P_Key of the inter-subnet partition is within a range of the plurality of P_Keys defined by both the ISM of the first subnet and the ISM of the second subnet as being allocated for inter-subnet data partitions (see claim 1, limitation 5). 
As to claim 7: Patent discloses the system of claim 4, wherein the first path parameter further comprises a first maximum transmission rate value (see claim 3); wherein the second path record further comprises a second maximum transmission rate value (see claim 5); wherein the fourth path parameter further comprises a third maximum transmission rate value (see claim 5); and wherein the third path parameter further comprises the lowest of the first maximum transmission rate value, the second maximum transmission rate value, or the third maximum transmission rate value (see claims 6-7). 
As to claim 8: Patent discloses a method for supporting consistent path records in a high performance computing environment, comprising: 
providing, at one or more computers, including one or more microprocessors (see claim 8, limitation 1): 
a first subnet, the first subnet comprising an inter-subnet manager (ISM) of the first subnet, and a second subnet, the second subnet comprising an ISM of the second subnet (see claim 8, limitation 1-3); and 
defining a communication path between an end node of the first subnet and an end node of the second subnet (see claim 8, limitation 3), the communication path comprising a first path record defined within the first subnet (see claim 8, limitation 5), and a second path record defined within the second subnet (see claim 8, limitation 6); 
wherein the first path record defined within the first subnet comprises a first path parameter (see claim 8, limitation 6), the first path parameter comprising a first maximum transmission unit (MTU) value to be enforced on packets traversing the first subnet along the first path record (see claim 10); 
wherein the second path record defined within the second subnet comprises a second path parameter (see claim 8, limitation 9), the second path parameter comprising a second MTU value, the second MTU value being different than the first MTU value to be enforced on packets traversing the second subnet along the second path record (see claim 12); and 
see claim 13-14). 
As to claim 9: Patent discloses the method of claim 8, further comprising: providing an intermediate subnet, wherein the first and second subnets are connected via the intermediate subnet (see claim 11). 
As to claim 10: Patent discloses the method of claim 9, wherein the communication path further comprises a third path record within the intermediate subnet (see claim 8, limitations 10-11). 
As to claim 11: Patent discloses the method of claim 10, wherein the third path record comprises a fourth path parameter, the fourth path parameter comprising a third MTU value; and wherein the third path parameter comprises the lowest of the first MTU value, the second MTU value, or the third MTU value (see claim 13-14). 
As to claim 12: Patent discloses the method of claim 8, wherein the first end node and the second end node are members of the same inter-subnet partition, the inter-subnet partition being defined by a partition key (P_Key) of a plurality of partition keys (see claim 8, limitation 4). 
As to claim 13: Patent discloses the method of claim 12, wherein the P_Key of the inter-subnet partition is within a range of the plurality of P_Keys defined by both the ISM of the first subnet and the ISM of the second subnet as being allocated for inter-subnet data partitions (see claim 8, limitation 4). 
As to claim 14: Patent discloses the method of claim 11, wherein the first path parameter further comprises a first maximum transmission rate value (see claim 10); wherein the second path record further comprises a second maximum transmission rate value (see claim 12); wherein the fourth path parameter further comprises a third maximum transmission rate value (see claim 12); and wherein the third path parameter further comprises the lowest of the first maximum transmission rate value, the second maximum transmission rate value, or the third maximum transmission rate value (see claims 12-14). 
As to claim 15: Patent discloses a non-transitory computer readable storage medium, including instructions stored thereon for supporting consistent path records in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising: 
providing, at one or more computers, including one or more microprocessors (see claim 15, limitation 1): 
a first subnet, the first subnet comprising an inter-subnet manager (ISM) of the first subnet (see claim 15, limitation 1), and 
a second subnet, the second subnet comprising an ISM of the second subnet (see claim 15, limitation 3); and 
defining a communication path between an end node of the first subnet and an end node of the second subnet (see claim 15, limitation 3), the communication path see claim 15, limitations 5-8); 
wherein the first path record defined within the first subnet comprises a first path parameter (see claim 15, limitation 5), the first path parameter comprising a first maximum transmission unit (MTU) value to be enforced on packets traversing the first subnet along the first path record (see claim 17); 
wherein the second path record defined within the second subnet comprises a second path parameter (see claim 15, limitation 8), the second path parameter comprising a second MTU value, the second MTU value being different than the first MTU value to be enforced on packets traversing the second subnet along the second path record (see claim 19); and 
wherein the communication path comprises a third path parameter, the third path parameter comprising the lower of the first MTU value or the second MTU value (see claim 20). 
As to claim 16: Patent discloses the non-transitory computer readable storage medium, of claim 15, the steps further comprising: providing an intermediate subnet, wherein the first and second subnets are connected via the intermediate subnet (see claim 18). 
As to claim 17: Patent discloses the non-transitory computer readable storage medium, of claim 16, wherein the communication path further comprises a third path record within the intermediate subnet (see claim 15, limitation 10-11). 
As to claim 18: Patent discloses the non-transitory computer readable storage medium, of claim 17, wherein the third path record comprises a fourth path parameter, the fourth path parameter comprising a third MTU value (see claims 17 and 19); and wherein the third path parameter comprises the lowest of the first MTU value, the second MTU value, or the third MTU value (see claim 20). 
As to claim 19: Patent discloses the non-transitory computer readable storage medium, of claim 15, wherein the first end node and the second end node are members of the same inter-subnet partition, the inter-subnet partition being defined by a partition key (P_Key) of a plurality of partition keys (see claim 15, limitation 4). 
As to claim 20: Patent discloses the non-transitory computer readable storage medium, of claim 19, wherein the P_Key of the inter-subnet partition is within a range of the plurality of P_Keys defined by both the ISM of the first subnet and the ISM of the second subnet as being allocated for inter-subnet data partitions (see claim 15, limitation 4). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464